         Case 4:20-cv-01884-JST Document 13 Filed 04/06/20 Page 1 of 2




 1   Debra E. Pole (Bar No. 97816)
     dpole@sidley.com
 2   Joshua E. Anderson (Bar No. 211320)
     janderson@sidley.com
 3   Alycia A. Degen (Bar No. 211350)
     adegen@sidley.com
 4   Stacy R. Horth-Neubert (Bar No. 214565)
     shorthneubert@sidley.com
 5   SIDLEY AUSTIN LLP
     555 West Fifth Street, Suite 4000
 6   Los Angeles, CA 90013
     Telephone:     (213) 896-6000
 7   Facsimile:     (213) 896-6600

 8   Inn-Young Park (Bar No. 324129)
     ipark@sidley.com
 9   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
10   San Francisco, CA 94104
     Telephone:     (415) 772-1200
11
     Attorneys for Defendant Gilead Sciences, Inc.
12

13                                 UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15
                                                      )
16   AARON CALKINS, et al.,                           )    Case No. 4:20-cv-01884-JST
                                                      )
17         Plaintiffs,                                )
                                                      )    NOTICE OF APPEARANCE OF JOSHUA
18      vs.                                           )    E. ANDERSON ON BEHALF OF
                                                      )    DEFENDANT GILEAD SCIENCES, INC.
19   GILEAD SCIENCES, INC.,                           )
                                                      )
20        Defendant.                                  )
                                                      )
21

22
              TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
23
     RECORD HEREIN:
24
           PLEASE TAKE NOTICE of the appearance of Joshua E. Anderson of the law firm Sidley
25
     Austin LLP, as counsel of record for and on behalf of Defendant Gilead Sciences, Inc. in the above-
26
     captioned matter. It is respectfully requested that copies of all pleadings, notices, and orders
27
     pertaining to the above-captioned matter be sent to counsel at the following address:
28

     NOTICE OF APPEARANCE OF JOSHUA E. ANDERSON ON BEHALF OF DEFENDANT GILEAD SCIENCES, INC.
     NO. 4:20-CV-01884-JST
         Case 4:20-cv-01884-JST Document 13 Filed 04/06/20 Page 2 of 2




 1                                  Joshua E. Anderson
                                    SIDLEY AUSTIN LLP
 2                                  555 West Fifth Street, Suite 4000
                                    Los Angeles, California 90013
 3                                  Telephone: (213) 896-6687
                                    Facsimile: (213) 896-6600
 4                                  Email: janderson@sidley.com

 5          Mr. Anderson is admitted to practice and in good standing in the State of California and is

 6   admitted to practice in the United States District Court for the Northern District of California.
 7

 8   DATED: April 6, 2020

 9
                                                           SIDLEY AUSTIN LLP
10

11
                                                           By: /s/ Joshua E. Anderson
12
                                                           Debra E. Pole (Bar No. 97816)
13                                                         dpole@sidley.com
                                                           Joshua E. Anderson (Bar No. 211320)
14                                                         janderson@sidley.com
                                                           Alycia A. Degen (Bar No. 211350)
15                                                         adegen@sidley.com
                                                           Stacy R. Horth-Neubert (Bar No. 214565)
16                                                         shorthneubert@sidley.com
17                                                         555 West Fifth Street
                                                           Los Angeles, CA 90013
18                                                         Telephone: (213) 896-6000
                                                           Facsimile: (213) 896-6600
19
                                                           Inn-Young Park (Bar No. 324129)
20                                                         ipark@sidley.com
                                                           SIDLEY AUSTIN LLP
21                                                         555 California St., Suite 2000
                                                           San Francisco, CA 94104
22                                                         Telephone: (415) 772-1200
23                                                         Attorneys for Defendant Gilead Sciences, Inc.
24

25

26

27

28

     NOTICE OF APPEARANCE OF JOSHUA E. ANDERSON ON BEHALF OF DEFENDANT GILEAD SCIENCES, INC.
     NO. 4:20-CV-01884-JST
